282-160
282-142

274-156
276-156
7/1 276-160

1
2
3
4 274-142
5
6

Art. 3. - La concession d'Ech-Chouech est accordée pour une
durée de trente (30) années, à compter de la date de publication du
présent arrêté au Jounal Officiel de la République Tunisienne.

Tunis, le 22 mai 1992. |

Le ministre de l'économie nationale
Sadok Rabah
Vu
Le Premier ministre
Hamed Karoui

Arrêté du ministre de l'économie natlonale du 22 mal
1992, portant Institution d'une concession d'exploitation
de substanc minérales du second groupe dite
concession "’Miskar”.

Le ministre de l'économie nationale;

Vu le décret du ler janvier 1953 sur les mines;

Vu le décret du 13 décembre 1948, instituant des dispositions spéciales
pour faciliter la recherche et l'exploitation des substances minérales du 2ème
groupe, et l'ensemble des textes qui l'ont modifié ou complété;

Vu la loi n° 85-93 du 22 novembre 1985, ratifiant le décret-loi n° 85-9
du 14 septembre 1985 instituant des dispositions spéciales concemant la
recherche et la production des hydrocarbures liquides et gazeux;

Vu la loi n° 87-9 du 6 mars 1987, portant modification du décret-loi
sus-visé;

Vu la loi n° 89-59 du 18 mai 1989, portant approbation de la
convention, du cahier des charges et leurs annexes signés à Tunis le 25
octobre 1988 entre l'Etat Tunisien d'une par, l'entreprise Tunisienne
d'Activités Pétrolières (ETAP) et Houston Oil and Minerals Of Tunisia
(HOMT) d'autre part;

Vu la loi n° 90-56 du 18 juin 1990, portant encouragement à la
recherche et à la production d'hydrocarbures liquides et gazeux:

Vu la loi n° 92-23 du 9 mars 1992, portant ratification de l'avenant n° 1
à la convention et ses annexes relative au Permis Amilcar,

Vu le décret n° 86-200 du 7 février 1986, portant composition et
fonctionnement du Comité Consultatif des Hydrocarbures;

Vu l'arrêté du 23 décembre 1988, portant institution du Permis
’Amilcar” au profit d'ETAP et HOMT;

Vu l'arrêté du 12 septembre 1990, portant extension de la superficie du
Permis "Amilcar";

Vu la lettre du 27 mars 1989 par laquelle HOMT 2 informé l'autorité
concédante de l'achat de la totalité de ses droits et obligations sur ledit
Permis par la société British Gas Tunisia Inc. (BGT);

Vu la demande déposée le 5 mars 1992 à la direction générale des
mines, demande par laquelle la société British Gas Tunisia sollicite l'octroi
d'une cession d'exploitation de substances minérales du second groupe,
s'étendant sur une superficie de 352 km2, soit 88 périmètres élémentaires.

Vu le rapport du directeur général de l'énergie:

Arrête :
Article premier. - Est instituée une concession d'exploitation de
substances minérales du second groupe dite concession "Miskar"
au profit de British Gas Tunisia.

Art. 2. - La concession Miskar s'étend sur une supperficie de
352 kilomètres carrés, soit 88 périmètres élémentaires et est
délimitée conformément à l'article 37 du décret du ler janvier 1953
sur les mines, par les sommets et les numéros de repères suivants :

490 510

Art. 3. - La concession Miskar est accordée pour une durée de
trente années, à compter de la date de publication de présent arrêté
au Journal Officiel de la République Tunisienne.

Tunis, le 22 mai 1992.

Le ministre de l'économie nationale
Sadok Rabah
Vu

Le Premier ministre

Hamed Karoui

Arrêté du ministre de l'économie nationale du 26 mal
1992 portant institution d'un permis de recherche de
substances minérales du 2ème groupe dit permis
“’Anaguid"”.

Le ministre de l'économie nationale;

Vu le décret du ler janvier 1953 sur les mines;

Vu le décret du 13 décembre 1948, instituant des dispositions spéciales
pour faciliter la recherche et l'exploitation des substances minérales du
2ème groupe et l'ensemble des textes qui l'ont modifié ou complété;

Vu la loi n° 85-93 du 22 novembre 1985, ratifiant le décret-loi n° 85-9
du 14 septembre 1985 instituant des dispositions spéciales concernant la
recherche et la production des hydrocarbures liquides et gazeux;

Vu la loi n° 87-9 du 6 mars 1987, portant modification du décret-loi
sus-mentionné;

Vu la loi n° 90-56 du 18 juin 1990, portant encouragement à la
recherche et à la production d'hydrocarbures liquides et gazeux;

Vu le décret n° 86-200 du 7 février 1986, portant composition et
fonctionnement du comité consultatif des hydrocarbures;

Vu la demande déposée le 10 janvier 1992 à la direction générale des
mines par l'entreprise Tunisienne d'activités pétrolières ci-après désignée
"ETAP" et la société Coho Intemational LTD. ci-après désignée "COHO”",
faisant élection de domicile respectivement à Tunis au 27 bis avenue
Khéreddine Pacha et 12, rue 8003 Montplaisir 1002 Tunis, demande par
laquelle ETAP et COHO sollicitent l'attribution d'un permis de recherche
de substances minérales du 2ème groupe dit permis "Anaguid” comportant
1326 périmètres élémentaires, soit 5304 kilomètres carrés;

Vu l'avis favorable émis par le comité consultatif des hydrocarbures
lors de sa réunion du 3 février 1992;

Vu le rapport du directeur général de l'Energie;
Arrête :
Article premier. - Est institué à compter de la date de

publication du présent arrêté au Journal Officiel de la République
Tunisienne au profit de l'entreprise Tunisienne d'activités

N°36 Journal Officiel de la République Tunisienne - 9 juin 1992 717

pétrolières (ET AP) et Coho International LTD. (COHO), un permis
de recherche de substances minérales du 2ème groupe dit permis
“Anaguid” comportant 1326 périmètres élémentaires, soit une
superficie de 5304 kilomètres carrés.

Ce permis est délimité conformément aux dispositions de
l'article 37 du décret sus-visé du ler janvier 1953 par les numéros
de repères et les sommets figurant dans le tableau ci-après :

37 338 256
38 360 256
39 360 276
40 384 276
2 252 260 al 384 286
3 252252 42 330 286
4 258 252 43 330 284
5 258242 44 320284
6 260 242 45 320 280
7 260 236 46 290 280
8 266 236 47 290 262
9 266 242 48 292 262
10 276 242 4 292 252
11 276 230 50 320 252
12 280 230 51 320 240
13 280 232 52 308 240
14 288 232 53 308 252
15 288 230 54 292 252
16 290 230 55 292 254
17 290 226 56 282 254
18 302 226 57 282 270
19 302 224 58 290 270
20 304 224 59 290 274
21 304 222 60 front. tun/algr.
22 306 222 … …
23 306 220
24 308 220 Art. 2. - Les droits et obligations relatifs au présent permis
25 308 218 seront régis par les dispositions du décret sus-visé du ler janvier
26 310218 1953 et par les lois sus-visées n° 85-93 du 22 novembre 1985, n°
87-9 du 6 mars 1987 et n° 90-56 du 18 juin 1990.
7 310216 Tunis, le 26 mai 1992.
28 316216 :
2 316212 Le Ministre de l'Economie Nationale
30 324212 Sadok Rabah
31 324216 Vu
32 350 216 Le Premier Ministre
33 350 226 Hamed Karoui
MINISTERE DE L'AGRICULTURE

PRIX DU PRESIDENT DE LA REPUBLIQUE

Décret n° 92-1024 du 25 mai 1992, portant attribution du
grand prix du Président de la République pour la
promotion des coopératives agricoles de service pour
l'année 1990.

Le Président de la République;

Vu la loi n° 63-19 du 27 mai 1963, relative à la coopération dans le
secteur agricole;

Vu la loi n° 67-4 du 19 janvier 1967, portant statut général de la
coopération;

Vu le décret n° 89-235 du 28 janvier 1989, instituant le grand prix du
Président de la République pour la promotion des coopératives agricoles de
service et, notamment, son article 3;

Sur proposition du ministre de l'agriculture;

718 Journal Officiel de la République Tunisienne - 9 Juin 1992 N°36

